DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 June 2022. 

Response to Amendment
Claims 11 and 18 have been canceled. Claims 1, 10, 16, and 20 have been amended. Claims 1-8, 10, 12-17, and 20 are pending. Claims 1-8, 10-18, and 20 were indicated as containing allowable subject matter in the previous action (Non-Final Rejection filed on 24 March 2022).
In response to the replacement drawing sheet and Applicant’s explanation (Remarks filed 21 June 2022, p. 6), the objections to the drawings presented in the previous action are withdrawn, but a new objection is presented below. In response to the amendments to the claims, the objections to the claims are withdrawn, as are the claim rejections under 35 USC 112(b).

Drawings
The drawings are objected to because reference characters must be plain and legible. However, Figs. 1A and 1B contain reference characters that are not clearly legible. See Patent Rule 1.84 (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. M. Brad Lawrence on 12 July 2022.
The application has been amended as follows: 
Claim 10
Line 2: “a catalyst configured to oxidize fuel, or a catalyst to reform fuel, or a catalyst to oxidize fuel”

REASONS FOR ALLOWANCE
Claims 1-8, 10, 12-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-8, 10-18, and 20. The concept of a system for providing inerting gas to a protected space comprising an air separation module comprising an air inlet, a membrane with a permeability differential between oxygen and nitrogen, a nitrogen-enriched air outlet, and an oxygen-enriched air outlet; an air flow path between an air source and the air separation module air inlet; an inerting gas flow path between the air separation module nitrogen-enriched air outlet and the protected space; an adsorber configured to adsorb an acid precursor in operative fluid communication with the air flow path, and a regenerative fluid flow path in operative fluid communication between a fuel source and the adsorber (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of producing inert gas comprising directing air through an adsorber configured to adsorb an acid precursor to produce treated air; directing the treated air through a membrane with a permeability differential between oxygen and nitrogen to produce inert gas comprising nitrogen-enriched air, and directing a fuel to the adsorber during [an adsorber] regeneration, and (i) oxidizing the fuel; (ii) reforming the fuel; or (iii) oxidizing and reforming the fuel during [the] regeneration (claim 16) is considered to define patentable subject matter over the prior art.
The invention provides a means of supplying an inerting gas to a fuel tank to prevent combustion ([0002], [0003]) while reducing fuel vapor emissions to the atmosphere ([0047]).
The closest prior art is regarded to be Thibaud (US 2017/0015433 A1), which discloses a nitrogen generation system (NGS) (Fig. 1; [0010]) comprising: an air separation module (ASM) 22 ([0010], [0011]) having a membrane ([0012]) for separating feed air into nitrogen-enriched air and oxygen-enriched air ([0004]); and a gaseous contaminant removal system 20 ([0011]) for removing sulfur dioxide and nitrogen dioxide through adsorption and reaction ([0014]). Thibaud does not suggest a regenerative fluid flow path in operative fluid communication between a fuel source and the adsorber, or the directing of a fuel to an adsorber during regeneration, and optionally oxidizing the fuel, or reforming the fuel, or oxidizing and reforming the fuel during regeneration. Wu et al. (US 7,036,489 B1) discloses the passing of a fuel-rich exhaust stream to an NOx adsorber during regeneration to cause nitrogen dioxide to desorb and react to form nitrogen and water (col. 3, lines 57-61). However, the exhaust stream originates from the exhaust of a diesel engine (col. 1, line 6; col. 2, line 41), while Thibaud teaches an air separation systems for an aircraft with a feed of ambient air ([0001]-[0003]), so the practitioner of teachings of Thibaud would not have found it prima facie obvious from the teachings of Wu to modify Thibaud to direct fuel to an adsorber during regeneration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772